                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,        )
INC., et al.,                         )
                                      )
           Plaintiffs,                )
                                      ) CIVIL ACTION
     v.                               )
                                      )
KATHY BOOCKVAR, et al.,               )
                                      ) No. 20-CV-02078
           Defendants.                )
                                      )

 PLAINTIFFS’ REPLY IN SUPPORT OF ITS MOTION FOR AN ORDER TO SHOW
    CAUSE RELATING TO HARASSMENT OF PLAINTIFFS’ COUNSEL BY
     DEFENDANT BOOCKVAR’S LEGAL COUNSEL, KIRKLAND & ELLIS




                                  1
       In general, every lawyer at a firm is counsel to every client of that firm. That bedrock

principle of the Rules is supposed to ennoble the profession and humble its practitioners. Yet one

of the world’s largest law firms thinks its very size excuses the conduct of one of its lawyers. But

size is not a defense. And one could be forgiven for being skeptical that this voicemail had

nothing whatsoever to do with Kirkland & Ellis’s representation in this case out of the same

office. A Kirkland & Ellis lawyer violated the Rules of Professional Conduct. A Kirkland & Ellis

partner, in this case, attempted to deflect and deny responsibility even while being confronted
with caller ID saying the call came from his firm. And the associate who foolishly chose to vent

his ideological hatred in a way no lawyer should has yet to even apologize. If he had, or if

counsel had not deflected and denied, this motion would not have been brought. But that is how

Kirkland & Ellis does business. It is not how the Rules demand business be done.



Dated: November 16, 2020                             Respectfully submitted:


                                                      /s/ Linda A. Kerns
                                                     Linda A. Kerns, Esquire
                                                     Law Offices of Linda A. Kerns, LLC
                                                     Attorney ID 84495
                                                     1420 Locust Street, Suite 200
                                                     Philadelphia, PA 19102
                                                     T: 215-731-1413
                                                     lak@lindakernslaw.com

                                                     Counsel for all Plaintiffs




                                                 2
                              CERTIFICATE OF SERVICE

       I hereby certify that this 16th day of November, 2020, I filed a copy of the foregoing

PLAINTIFFS’ REPLY IN SUPPORT MOTION FOR AN ORDER TO SHOW CAUSE

RELATING TO HARASSMENT OF PLAINTIFFS’ COUNSEL BY DEFENDANT

BOCKVAR’S LEGAL COUNSEL, KIRKLAND & ELLIS, which will serve all parties

registered to receive same.




                                                  /s/ Linda A. Kerns
                                                 Linda A. Kerns, Esquire
                                                 Law Offices of Linda A. Kerns, LLC
                                                 Attorney ID 84495
                                                 1420 Locust Street, Suite 200
                                                 Philadelphia, PA 19102
                                                 T: 215-731-1413
                                                 lak@lindakernslaw.com

                                                 Counsel for all Plaintiffs




                                             3
